Title: To Benjamin Franklin from George Croghan, 25 February 1766
From: 
To: 


Sir
Philada, February 25. 1766.
I did myself the Honour of writing to you, on the 12th. of December and inclosed you, a Copy of my Journal and Transactions, with the several Western Nations of Indians, that I met with, in my Tour to and from the Ilinois Country; Since which I have had the Pleasure of hearing, that his Majesty’s Troops have obtained, peaceable Possession of Fort Chartris.
I beg leave now Sir, to present you, with the Copy of my private Journal. It is as descriptive, of the Territory, I passed thro’, as the Embarrassments and Difficulties, I met with, from the French and Indians, would Admit of.
The Ilinois Country, far exceeds any other part of America, that I have seen—both as to Soil and Climate.
The French indeed, were so sensible of this and of its advantageous situation, both for enjoying the Benefits of a very extensive furr Trade and controuling, the numerous Nations of Indians, which surround it, that they a considerable Time ago, began to establish a Colony there; Which is now, in a very thriving Situation.
My Opinion is, that the British Nation ought immediately, whilst the Indians are friendly to us, and before the French can have Time, to Poison their Minds, To pursue their excellent Plan. And therefore, upon my Return from the Indian Country, I thought it my Duty, to communicate my sentiments, upon this Subject, freely, to Sir William Johnson. A Copy whereof, I pray leave to put under Cover, for your Perusal, and shall esteem it, a particular favor, if you will be pleased to afford me, your Thoughts upon it.

Sir William is entirely of my Opinion and has by this Month’s Packett wrote very fully, to the Lords of Trade, concerning it.
When I did myself the Pleasure of writing to you, on the 12th. of December, I took the Liberty of communicating to you, the Inclination and Desire of the Indians, To make the Traders, a satisfaction for their Robbery’s. This, I thought then, as I do now, ought by no means to be refused, by his Majestys Ministers, As it is undoubtedly, a piece of Justice due to the sufferers and will be indulging the Natives, in a scheme of Retaliation, that may Ever hereafter, be rendered inexpressibly subservient, to his Majesty’s Service.
I returned last Week, from a Visit to Sir William Johnson; When We frequently conferred, upon the above Subject. He is so thoroughly convinced, that it is a measure, which the Kings Ministers ought, immediately, to adopt (and especialy, as He has finally and fully settled the matter with the six Nations) That he has, by this Months Packett, (which I suppose, sailed the 16th Instant) wrote to the Lords of Trade and express’d to them, the Voluntary Offer of the Shawanese and Delawares, and that the Six Nations, had expressly Authorized him, to confirm the Grant; Wherefore he has earnestly desired, that he may have the Kings Orders to settle it, At the same Time, that he is Commanded to ratify a permanent Boundary, between the Colonies and the Indians hunting Ground. This certainly, is an Object of the greatest Consequence to these Provinces, as it will effectualy ascertain, a sufficient extent of Land for Colonization, and put an End, to dangerous Disputes, respecting our Frontier People’s hunting, on their Ground; Therefore it is to be hoped, No Time will be lost, before Sir William is authorized to Compleat it. When I dare say, you will Joyfully seize that Opportunity, of doing our distressed Countrymen, so much essential Service, As to back Sir Williams request, That He may then, have his Majestys clear and express Orders To confirm the six Nations Grant, to the sufferers.
Indians are of a fickle, uncertain Temper, Wherefore their Offers ought always to be accepted, as soon as possible, after proffer’d, otherwise they are too apt, to construe a Delay, into a Contemptuous refusal.

It is also, as remarkable, that altho’ they are thus Capricious, yet to their Honour, be it mentioned, that it was never known, they ever attempted to dissolve a Contract, justly and plainly, made with them.
Sometime next Month, I shall make another Visit to the Illinois &c. in Order to consolidate my last Year’s Negotiations. If anything material should occur, worthy your Consideration, I shall take the Liberty of communicating it, to you. I am with great Respect Sir Your Obledient humble Servant
Geo: Croghan
Benjamin Franklyn Esqr.
 
Endorsed: Letter from Col Croghan Feb. 25. 1766 His Sentiments of a Colony in the Ilinois Country And of the Indians making a Retribution in Lands to the Traders they robbed.
